          Case 1:20-cv-02821-AJN Document 40 Filed 05/08/20 Page 1 of 1

                                                                                                     5/8/20


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Milton Barbecho, et al.,

                         Petitioners,
                                                                        20-cv-2821 (AJN)
                 –v–
                                                                            ORDER
  Thomas Decker, et al.,

                         Respondents.


ALISON J. NATHAN, District Judge:

       The Court is in receipt of Petitioners’ application for an order to show cause and

preliminary injunction and temporary restraining order with respect to Petitioners Diaz, Garcia

Alejo, Olaya Lugo, and Molina filed on May 7, 2020. See Dkt. No. 37. The parties shall meet

and confer and submit a proposed briefing schedule and availability for a teleconference hearing

on Petitioners’ application by May 7, 2020 at 9 p.m. If the parties are unable to reach agreement,

they shall submit their respective proposals separately by that time.

       SO ORDERED.


Dated: May 7, 2020
       New York, New York



                                              __________________________________
                                                      ALISON J. NATHAN
                                                    United States District Judge
